DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more hardware components configured to” in claim 1; “an interface component configured to” and “one or more generator components configured to” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to claim 1: It recites “a plurality of transmitters coupled to a touch input medium included in an electronic device; and one or more hardware components configured to: receive an identifier associated with a location of interest on a surface on the touch input medium where a localized haptic disturbance is to be provided”, wherein “a touch input medium” is not clearly defined, and wherein “one or more hardware components configured to: receive an identifier associated with a location of interest on a surface on the touch input medium where a localized haptic disturbance is to be provided” is not clearly described. According to claim limitation, “a localized haptic disturbance is to be provided” represents a condition to produce a localized haptic disturbance. In other words, if a localized haptic disturbance is not occurs, one or more hardware components cannot configure to: receive an identifier associated with a location of interest on a surface on the touch input medium. Furthermore, claim limitation does not describe any components and/or elements for producing a localized haptic disturbance. Therefore, it is not enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to claims 2-17: Claims 2-17 are dependent claims of claim 1. Therefore, claims 2-17 are rejected with same rationale as claim 1. 
As to claim 18: It recites “an interface component configured to receive an identifier associated with a location of interest on a surface on a touch input medium where a localized haptic disturbance is to be provided”, wherein “a touch input medium” is not clearly defined, wherein “an interface component configured to receive an identifier associated with a location of interest on a surface on a touch input medium where a localized haptic disturbance is to be provided” is not clearly described. According to claim limitation, “a localized haptic disturbance is to be provided” represents a condition to produce a localized haptic disturbance. In other words, if a localized haptic disturbance is not occurs, an interface components cannot configure to receive an identifier associated with a location of interest on a surface on a touch input medium. Furthermore, claim limitation does not describe any components and/or elements for producing a localized haptic disturbance. Therefore, it is not enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to claim 19: It recites “a method, comprising: receiving an identifier associated with a location of interest on a surface on a touch input medium where a localized haptic disturbance is to be provided”, wherein “a surface on a touch input medium” is not clearly defined, wherein a method, comprising: receiving an identifier associated with a location of interest on a surface on a touch input medium where a localized haptic disturbance is to be provided is not clearly described. According to claim limitation, “a localized haptic disturbance is to be provided” represents a condition to produce a localized haptic disturbance. In other words, if a localized haptic disturbance is not occurs, is not enable to receive an identifier associated with a location of interest on a surface on a touch input medium. Furthermore, claim limitation does not describe any components and/or elements for producing a localized haptic disturbance. Therefore, it is not enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claim 20: Claim 20 is a dependent claim of claim 19. Therefore, claim 20 is rejected with same rationale as claim 19.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
As to claim 1: It recites “a plurality of transmitters coupled to a touch input medium included in an electronic device; and one or more hardware components configured to: receive an identifier associated with a location of interest on a surface on the touch input medium where a localized haptic disturbance is to be provided”. Claim limitation does not included or exclude any components and/or elements to produce a localized haptic disturbance. 
As to claims 2-17: Claims 2-17 are dependent claims of claim 1. Therefore, claims 2-17 are rejected with same rationale as claim 1. 
As to claim 18: It recites “an interface component configured to receive an identifier associated with a location of interest on a surface on a touch input medium where a localized haptic disturbance is to be provided”. Claim limitation does not included or exclude any components and/or elements to produce a localized haptic disturbance. 
As to claim 19: It recites “a method, comprising: receiving an identifier associated with a location of interest on a surface on a touch input medium where a localized haptic disturbance is to be provided.” Claim limitation does not included or exclude any components and/or elements to produce a localized haptic disturbance. 
As to claim 20: Claim 20 is a dependent claim of claim 19. Therefore, claim 20 is rejected with same rationale as claim 19.

Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
As to claim 19: The omitted steps are: “a localized haptic disturbance is to be provided”. In addition, Claim 19 is a method claim. However, it does not describe any components and/or elements for performing receiving and generating steps.
As to claim 20: Claim 20 is a dependent claim of claim 19. Therefore, claim 20 is rejected with same rationale as claim 19.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1: Claim limitation “one or more hardware components configured to” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “configured to” represents a generic placeholder.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
As to claims 2-17: Claims 2-17 are dependent claims of claim 1. Therefore, claims 2-17 are rejected with same rationale as claim 1. 
As to claim 18: Claim limitation “an interface component configured to and one or more generator components configured to” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “configured to” represents a generic placeholder.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693